ACCEPTED
                                                                                                                                           04-15-00588-CV
                                                                                                                     FOURTH COURT OF APPEALS
                                                                                                                                SAN ANTONIO, TEXAS
                                                                                                                                   9/24/2015 5:09:08 PM
v 1 MUNSCH HARDT                                                                                                     ~—
                                                                                                                                           KEITH HOTTLE

; 4 KOATTORNEYS
                                                                                                                        Ak;,r;g,s,«;,e,e,;         CLERK
       P F & H A R R PC                                                                                   Dallas, Texas 75201-6659
                                                                                                                 Main 214.855 7500
                COUNSFLORS
                     is
                                                                                                                  Fax 214 855 7584
       DALLAS HOUSTON |AUST|N
              |
                                                                                                                        munscrmom
                                                                                                         FILED IN
                                                                                                            Direct Dial 214 855.7579
                                                                                                  4th COURT    OF APPEALS
                                                                                                            Direct Fax 214.978 5373
                                                                                                   SAN ANTONIO,         TEXAS
                                                                                                              sgibson@munsch.com
                                                                                                  9/24/2015 5:09:08 PM
                                                                                                    KEITH E. HOTTLE
                                                  September         24,    2015                           Clerk

Via E-Filing
Mr. Richey Gentry, Court Reporter
81st District Court of Atascosa County, Texas
1 Courthouse Circle Drive
Jourdanton, TX 78026

        Re:       Request for Reporter’s Record in J. G. Wentworth Originations, LLC v. J. LeRoy, cause
                  No. 15-01-0043-CVA in the 81st District Court of Atascosa County, Texas

Dear Mr. Gentry,

       TransAmerica Life Insurance Company is appealing by way of restricted appeal the judgment
in the above case to the Court of Appeals for the Fourth District of Texas at San Antonio.
TransAmerica Life Insurance Company filed its Notice of Appeal on September 16, 2015.

        It is understood that it is unknown at the present time whether the hearings leading to the

orders of February 25, 2015 and/or April 15, 2015, were reported. lt is our understanding that you will
be reviewing your records to determine what, if anything, was reported in connection with the above-
referenced matter. However, so that we do not delay the perfection of the appeal, this is written to
formally request in accordance with Texas Rule of Appellate Procedure 34.6,that you prepared the
complete reporter's record to the extent available of all proceedings in the above-referenced cause. In
the event that there is no reporter’s record available, it would be appreciated if that fact could be
certiﬁed and submitted to the court of appeals.

       By “complete record” TransAmerica               Insurance means one that contains, to the extent
                                                          Life
available at all, all testimony from all of the witnesses, all discussion during trial between the judge and
the attorneys, all bench conferences and conferences outside the presence of the jury, all exhibits, and
all bills of exceptions.



       Please include        in   the reporter’s record   all   of the following:

         1.       The     attorneys’ opening statements;

         2.       The     attorneys’ closing arguments;

         3.       The testimony        of witnesses at     trial   and    all   recorded proceedings during trial including
                  but not limited to the charge conference and objections as well as                all recorded hearings
                  out of the presence of the jury;
Mr. Richey Gentry
September      24,     2015
Page 2


          4.           All post-trial   hearings;

          5.           All exhibits   admitted or offered; and

          6.           the court repoiter’s log of   all   the recorded proceedings.

       Please let me know at your earliest convenience your charge for the services requested so that
you can be paid for them in advance. If you have any questions or concerns about this request,
please do not hesitate to let me know of them. Thanking you for your attention to this request, am
                                                                                                I




                                                                  Very truly yours,        /—


                                                                                       I
                                                                  Stephen~~
                                                                          Gi

JSG:end

cc:    via e-file:
       Margaret Littleton
       Atascosa District Clerk
       1 Courthouse Circle Dr.

       Jourdanton,          TX 78026
       Via email:
       Earl S. Nesbitt         enesbitt@nvm|aw.com
       David Vassar dvassar@nvm|aw.com
       Patrick P. Sicotte Qsicotte@nvm|aw.com
       Nesbitt, Vassar & McCown, LLP
       15851 Dallas Parkway, Suite 800
       Addison, TX 75001

       Via     first   class mail:
       James Le Roy
       3980 Eichuman Road
       Poteet, TX 78065

       Via e-file:
       Fourth Court of Appeals
       Attn: Court Clerk
       Cadena-Reeves Justice Center
       300 Dolorosa, Suite 3200
       San Antonio, TX 78205